                                                                                    FILE
                                                                                  VANESSA L. AR~~STRONG, CLERK


                                                                                         JUL 2 3 2019
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY                          U.S. DISTRICT COURT
                                                                                 WEST'N DIST. KENTUCKY
                                    AT LOUISVILLE

UNITED STATES OF AMERICA                                                                 PLAINTIFF


V.                                                           CRIMINAL NO. 3:17 CR-00078-DJH


DHAVAL JERAMBHAI DHOLARIA                                                            DEFENDANT
    Aka "Sam H"

                                      PLEA AGREEMENT

       Pursuant to Rule 1 l(c)(l)(A) of the Federal Rules of Criminal Procedure, the United

States of America, by Russell M. Coleman, United States Attorney for the Western District of

Kentucky, and defendant, DHAVAL JERAMBHAI DHOLARIA, and his attorney, J. Clark

Baird, have agreed upon the following :

        1.     Defendant acknowledges that he has been charged in the Indictment in this case

with violations of Title 18, United States Code, Section 1342 and Title 21, United States Code,

Sections 33 l(a), 333(a)(2), 352(±)(1), 353(b)(l), 841(a)(l), 841(b)(2) and 846. Defendant further

acknowledges that the Indictment in this case seeks forfeiture of any and all property

constituting, or derived from, proceeds said defendant obtained, directly or indirectly, as a result

of the said offenses, and any and all of the defendant' s property used, or intended to be used, in

any manner or part, to commit or to facilitate the commission of the violations alleged, pursuant

to Title 18, United States Code, Section 983(a)(7) and Title 21, United States Code, Section 853,

by reason of the offenses charged in Counts 1-6 of the Indictment.

       2.      Defendant has read the charges against him contained in the Indictment, and those

charges have been fully explained to him by his attorney. Defendant fully understands the nature

and elements of the crimes with which he has been charged.
        3.     Defendant will enter a voluntary plea of guilty to Counts 2, 3, and 6 in this case.

Defendant will plead guilty because he is in fact guilty of the charges. The parties agree to the

following factual basis for this plea:

               From March 19, 2016 to March 23 , 2016, Dhaval Jerambhai
               Dholaria shipped zolpidem tartrate, a Schedule IV controlled
               substance, from a location in Texas to a P.O. Box in Oldham
               County, Kentucky. The medication he shipped was misbranded, in
               that it was dispensed without a prescription and its labeling did not
               contain required directions for use. He shipped this medication
               with the intent to defraud and mislead, by avoiding the FDA
               requirements for prescription drugs.

               To accomplish this introduction of misbranded drugs into interstate
               commerce, Dholaria used a stamps.com shipping account
               registered in the name of "Sam H," a false name he used for the
               purpose of conducting his unlawful business by means of the Postal
               Service.

       4.      Defendant understands that the charges to which he will plead guilty carry a

combined maximum term of imprisonment of 11 years, a combined maximum fine of $750,000,

and a one year term of supervised release. Defendant understands that an additional term of

imprisonment may be ordered if the terms of the supervised release are violated, as explained in

18 U.S.C. § 3583. Defendant understands that as a result of the charges to which he will plead

guilty he may be ordered to forfeit any and all property constituting, or derived from, proceeds

said defendant obtained, directly or indirectly, as a result of the said offenses, and any and all of

the defendant' s property used, or intended to be used, in any manner or part, to commit or to

facilitate the commission of the violations alleged.

       5.      Defendant recognizes that pleading guilty may have consequences with respect to

his immigration status if he is not a citizen of the United States. Under federal law, a broad range

of crimes are removable offenses, which may include the offense to which Defendant is pleading

guilty. In addition, ifhe is a naturalized citizen, Defendant acknowledges that certain convictions,


                                                  2
which may include Defendant' s conviction, may expose him to denaturalization under federal

law. Because removal, denaturalization, and other immigration consequences are handled in

separate proceedings, Defendant understands that no one, including his attorney or the U.S. District

Court, can predict with certainty how his conviction may affect his immigration, naturalization, or

citizenship status. Defendant agrees to plead guilty with a full understanding that this guilty plea

may lead to adverse immigration consequences, including denaturalization and possible automatic

removal from the United States.

       6.      Defendant understands that if a term of imprisonment of more than one year is

imposed, the Sentencing Guidelines require a term of supervised release and that he will then be

subject to certain conditions ofrelease. §§5Dl.1 , 5Dl.2, 5Dl.3 .

       7.      Defendant understands that by pleading guilty, he surrenders certain rights set

forth below. Defendant's attorney has explained those rights to him and the consequences of his

waiver of those rights, including the following:

               A.      If defendant persists in a plea of not guilty to the charges against

       him, he has the right to a public and speedy trial. The trial could either be a jury

       trial or a trial by the judge sitting without a jury. If there is a jury trial, the jury

       would have to agree unanimously before it could return a verdict of either guilty

       or not guilty. The jury would be instructed that defendant is presumed innocent

       and that it could not convict him unless, after hearing all the evidence, it was

       persuaded of defendant's guilt beyond a reasonable doubt.

               B.      At a trial, whether by a jury or a judge, the United States would be

       required to present its witnesses and other evidence against defendant. Defendant

       would be able to confront those government witnesses and his attorney would be



                                                    3
        able to cross-examine them. In turn, defendant could present witnesses and other

        evidence in his own behalf. If the witnesses for defendant would not appear

        voluntarily, he could require their attendance through the subpoena power of the

        Court.

                 C.       At a trial, defendant would have a privilege against self-

        incrimination and he could decline to testify, without any inference of guilt being

        drawn from his refusal to testify. If defendant desired to do so, he could testify in

        his own behalf.

        8.       Defendant understands that the United States Attorney's Office has an obligation

to fully apprise the District Court and the United States Probation Office of all facts pertinent to

the sentencing process, and to respond to all legal or factual inquiries that might arise either

before, during, or after sentencing. Defendant admits all acts and essential elements of the

indictment counts to which he pleads guilty.

        9.       Defendant acknowledges liability for the special assessment mandated by 18

U.S.C. § 3013 and will pay the assessment in the amount $300 to the United States District Court

Clerk's Office by the date of sentencing.

        10.      At the time of sentencing, the United States will

                 -move for dismissal of Counts 1, 4, and 5 of the Indictment.

                 -recommend a sentence of imprisonment at the lowest end of the
                 applicable Guideline Range, but not less than any mandatory
                 minimum term of imprisonment required by law.

                 -recommend a fine at the lowest end of the applicable Guideline
                 Range, to be due and payable on the date of sentencing. 1


1
 The defendant acknowledges that he has read the Notice and Penalty Pages attached to the Indictment/Information,
and that he understands the interest and penalty provisions applicable to the fine imposed and included in the
Judgment entered by the Court, said Notice and Penalty Pages are incorporated herein by reference.

                                                        4
               -recommend a reduction of 2 levels below the otherwise applicable
               Guideline for "acceptance of responsibility" as provided by
               §3El.l(a), provided the defendant does not engage in future
               conduct which violates any federal or state law, violates a
               condition of bond, constitutes obstruction of justice, or otherwise
               demonstrates a lack of acceptance ofresponsibility. Should such
               conduct occur and the United States, therefore, opposes the
               reduction for acceptance, this plea agreement remains binding and
               the defendant will not be allowed to withdraw his plea.

               -demand forfeiture of any and all property constituting, or derived
               from, proceeds said defendant obtained, directly or indirectly, as a
               result of the said offenses, and any and all of the defendant's
               property used, or intended to be used, in any manner or part, to
               commit or to facilitate the commission of the violations alleged.

        11.    The Criminal History of defendant shall be determined upon completion of the

presentence investigation, pursuant to Fed. R. Crim. P. 32(c). Both parties reserve the right to

object to the USSG §4Al .1 calculation of defendant' s criminal history. The parties agree to not

seek a departure from the Criminal History Category pursuant to §4Al.3 .

        12.    Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

affords a defendant the right to appeal the sentence imposed. Unless based on claims of

ineffective assistance of counsel or prosecutorial misconduct, the Defendant knowingly and

voluntarily waives the right (a) to directly appeal his conviction and the resulting sentence

pursuant to Fed. R. App. P. 4(b) and 18 U.S.C. § 3742, and (b) to contest or collaterally attack

his conviction and the resulting sentence under 28 U.S.C. § 2255 or otherwise. Defendant

specifically waives on appeal or in a collateral attack any argument that (1) the statutes to which

the defendant is pleading guilty are unconstitutional and (2) the admitted conduct does not fall

within the scope of the statutes.




                                                 5
        13.     This Agreement is entered into by the United States on the basis of the express

representation of defendant that he is making a full and complete disclosure of all assets over

which he exercises control.

        14.    Defendant agrees to the forfeiture of any interest he or his nominees may have in

the following assets which he owns or over which he exercises control: any and all property

constituting, or derived from, proceeds said defendant obtained, directly or indirectly, as a result

of the said offenses, and any and all of the defendant' s property used, or intended to be used, in

any manner or part, to commit or to facilitate the commission of the violations alleged.

        15.    Defendant agrees to waive any double jeopardy challenges that defendant may

have to any administrative or civil forfeiture actions arising out of the course of conduct that

provide the factual basis for this Indictment. Defendant further agrees to waive any double

jeopardy challenges that defendant may have to the charges in this Indictment based upon any

pending or completed administrative or civil forfeiture actions.

        16.    Defendant waives and agrees to waive any rights under the Speedy Trial Act and

understands and agrees that sentencing may be delayed. The reason for such waiver is so that at

sentencing the Court will have the benefit of all relevant information.

       17.     Defendant agrees not to pursue or initiate any civil claims or suits against the

United States of America, its agencies or employees, whether or not presently known to

defendant, arising out of the investigation or prosecution of the offenses covered by this

Agreement.

       18.     The defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation



                                                 6
any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the

Privacy Act of 1974, 5 U.S.C. § 552a.

          19.   Defendant agrees to interpose no objection to the United States transferring

evidence or providing information concerning defendant and this offense, to other state and

federal agencies or other organizations, including, but not limited to the Internal Revenue

Service, other law enforcement agencies, and any licensing and regulatory bodies, or to the entry

of an order under Fed. R. Crim. P. 6(e) authorizing transfer to the Examination Division of the

Internal Revenue Service of defendant's documents, or documents of third persons, in possession

of the Grand Jury, the United States Attorney, or the Criminal Investigation Division of the

Internal Revenue Service. Defendant further agrees to the entry of an order under Fed. R. Crim.

P. 6(e) authorizing the use of documents in possession of the Grand Jury to be used during the

defendant' s deposition as contemplated in paragraph 9 of this Agreement.

       20.      Defendant agrees to forfeit and abandon any right to any and all evidence and

property seized during the course of this investigation (including but not limited to any item

subject to forfeiture), and waives any right to seek the return of any property pursuant to Fed. R.

Crim. P. 41 or otherwise. Defendant understands and agrees that items seized during the course

of this investigation will be destroyed or otherwise disposed of by the seizing law enforcement

agency.

       21.      It is understood that pursuant to Fed. R. Crim. P. 1 l (c)(l)(B), the

recommendations of the United States are not binding on the Court. In other words, the Court is

not bound by the sentencing recommendation and defendant will have no right to withdraw his

guilty plea if the Court decides not to accept the sentencing recommendation set forth in this

Agreement.



                                                   7
        22.     Defendant agrees that the disposition provided for within this Agreement is fair,

taking into account all aggravating and mitigating factors. Defendant states that he has informed

the United States Attorney's Office and the Probation Officer, either directly or through his

attorney, of all mitigating factors .

        23.     This document and the supplemental plea agreement state the complete and only

Plea Agreements between the United States Attorney for the Western District of Kentucky and

defendant in this case, and are binding only on the parties to this Agreement, supersedes all prior

understandings, if any, whether written or oral, and cannot be modified other than in writing that

are signed by all parties or on the record in Court. No other promises or inducements have been

or will be made to defendant in connection with this case, nor have any predictions or threats

been made in connection with this plea.

AGREED:

RUSSELL M. COLEMAN
United States Attorney

By:



David Weiser
Assistant United States Attorney


        I have read this Agreement and carefully reviewed every part of it with my attorney. I
fully understand it and I voluntarily agree to it.



oJ v~                                   IA                           Date
Defendant




                                                 8
       I am the defendant's counsel. I have carefully reviewed every part ofthis Agreement
with the defendant. To my knowledge my client's decision to enter into this Agreement is an
informed and vol t y one.


                                                                   J / 23 I/ l~
                                                                  DatJ
Counsel for D fondant


RMC:MTS




                                               9
